Case 3:19-cv-19145-BRM-TJB Document 44 Filed 12/05/19 Page 1 of 2 PageID: 321



             Law Offices of Albert J. Rescinio, L.L.C.
                           1500 Allaire Avenue - Unit #101
                         Ocean Township, New Jersey 07712
                            Telephone:       (732) 531-2005
                             Telefax:       (732) 531-8009
                            arescinio@rescinio.com




                                       December 5, 2019

Honorable Brian R. Martinotti, U.S.D.J.
United States District Court
District of New Jersey
Newark Vicinage
United States Court House
Newark, New Jersey 07102

       RE:     David M. Greco v. Gurbir S. Grewal, et al
               Civil Action No. 3:19-cv-19145-BRM-TJB

Dear Judge Martinotti:

        I am writing to update the Court as to the status of the pending collateral State Court
Proceeding (“FERPO Hearing”) which was originally scheduled for Monday December 9, 2019.
After a telephone conference with the State Court this afternoon, that State Court adjourned all
matters in that case January 27, 2020. This was done in part to allow the State to respond to
several motions I filed on behalf of Mr. Greco, and in part to wait to see what your honor does
with the pending application for Preliminary Injunction and perhaps final resolution. The State
Court essentially stayed its hand and deferred to your honor. The point being that the immediate
time frame as to Mr. Greco at issue has just been extended from next Monday to a date to be
fixed in late January 2020, a fact your Honor should be immediately made aware.
        Additionally, at oral argument on the application for a Preliminary Injunction the State,
after essentially conceding (though strangely literally refusing to verbalize this concession) that
the ERPO Act is indeed facially unconstitutional in violation of the Fourth Amendment to the
United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution (1947), they
then extended their arguments beyond that made in their Brief. Specifically, at oral argument the
Defendant Attorney General, in response to my Winberry separation of powers argument,
suggested that alternatively the facially unconstitutional ERPO Act can be salvaged because
“they” (the present Attorney General’s Office) will make efforts to ensure that the literal text of
the statute as passed by the Legislature and signed by the Governor is ignored, and that instead of
following the actual law - the unconstitutional literal text “good cause” - that they will instead
seek to have State trial courts apply a different (and constitutional) legal standard of “probable
cause” in the future (the literal text notwithstanding.)
          I frankly was caught off guard by this peculiar argument. To the extent permitted,
Plaintiff directs the Court to the following passage from the United States Supreme Court's
decision in United States v. Stevens, 559 U.S. 460 (2010) which summarily rejected this identical
Case 3:19-cv-19145-BRM-TJB Document 44 Filed 12/05/19 Page 2 of 2 PageID: 322



argument in a similar set of circumstances, and which holding should be dispositive here causing
this Court to reject the State’s “peculiar” argument:

                 Not to worry, the Government says: The Executive Branch
                 construes § 48 to reach only “extreme” cruelty, Brief for United
                 States 8, and it “neither has brought nor will bring a prosecution
                 for anything less,” Reply Brief 6–7. The Government hits this
                 theme hard, invoking its prosecutorial discretion several times.
                 See id., at 6–7, 10, and n. 6, 19, 22. But the First Amendment
                 protects against the Government; it does not leave us at the mercy
                 of noblesse oblige.1 We would not uphold an unconstitutional
                 statute merely because the Government promised to use it
                 responsibly. Cf. Whitman v. American Trucking Assns., Inc., 531
                 U.S. 457, 473, 121 S.Ct. 903, 149 L.Ed.2d 1 (2001). (Emphasis
                 added).

[United States v. Stevens, 559 U.S. at 479].

        To the same effect is the Supreme Court’s holding in McDonnell v. United States, 579
U.S. ___ (slip. op at page 23), 136 S. Ct. 2355, 2373–74 (2016) (noting that “we cannot construe
a criminal statute on the assumption that the Government will ‘use it responsibly’”) (quoting
United States v. Stevens, 559 U.S. 460, 480 (2010)) and Lewis v. Alexander, 685 F.3d 325, 341
(3d Cir. 2012) (“[T]o the extent the agency is pleading for a chance to interpret the statute more
leniently than the statute’s text might suggest, we question whether we can credit such an
interpretation”).
        From the foregoing it is clear that a Federal District Court cannot uphold a clearly
facially unconstitutional State Statute merely because the State “promises” to ignore and
disregard the actual literal unconstitutional text and instead “use it responsibly”. Therefore, to
the extent permitted, I hereby supplement my prior written argument by bringing these
precedents to the Court’s attention.
        Thank you very much.
                                                      Respectfully submitted,
                                                             s/ Albert         Rescinio
                                                             ALBERT J. RESCINIO, ESQ.
AJR:ms
cc:  All Counsel of Record




1
        French, literal translation is “nobility obligates”. The common meaning attributed to this phrase refers to
the unwritten obligation of people from noble ancestry to act honorable and charitably and generously to others.
